Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 19-BG-1149

IN RE EDWARD JUAN LYNUM
                                                            2019 DDN 263
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 984805

BEFORE: Thompson and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                            (FILED— August 12, 2021)

       On consideration of the certified order from the state of Florida suspending
respondent from the practice of law in that jurisdiction pending final disposition of
its pending disciplinary matter; this court’s December 9, 2019, order suspending
respondent pending resolution of this matter and staying the proceeding pending a
final resolution in Florida; the certified order from the state of Florida disbarring
respondent from the practice of law in that jurisdiction; this court’s June 23, 2021,
order directing respondent to show cause why reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that respondent
failed to file either a response to this court’s order to show cause or his D.C. Bar R.
XI, §14(g) affidavit, it is


       ORDERED that Edward Juan Lynum is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
No. 19-BG-1149
      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files his D.C. Bar
R. XI, § 14(g) affidavit.



                                  PER CURIAM